Citation Nr: 9910393	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date for a 50 percent schedular 
rating for service-connected post-traumatic stress disorder 
(PTSD), prior to July 12, 1989.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

This case was remanded in May 1998, at which time it was 
noted that a claim for an earlier effective date for service 
connection for PTSD, prior to February 14, 1986, was 
previously asserted in a June 1991 Informal Hearing 
Presentation, alleging that despite an unperfected appeal 
from the initial November 1981 denial, the claim remained 
open because of error in not developing evidence of the 
veteran's PTSD stressors.  A June 1992 rating action denied 
an effective date for service connection for PTSD prior to 
February 14, 1986, on the basis that the appeal from the 
November 1981 denial had not been perfected.  The veteran was 
notified of the June 1992 rating action in a supplemental 
statement of the case (SSOC) in June 1992 but it does not 
appear that he was informed of his appellate rights.  

Informal Hearing Presentations of November 1992 and March 
1996 alleged that the June 1992 denial of an earlier 
effective date for service connection for PTSD had not been 
responsive to the allegation that the earlier November 1981 
denial of service connection was never final because of a 
failure to develop the evidence as to PTSD stressors by (1) 
asking the veteran about his stressors, (2) obtaining his 
military service personnel file, and (3) by not returning a 
July 1981 VA psychiatric examination as inadequate for 
failure to inquire about PTSD stressors.  

Following the May 1998 Board remand, the RO did not address 
this matter.  Nevertheless, in a February 1999 Informal 
Hearing Presentation, the claim of clear and unmistakable 
error (CUE), under 38 C.F.R. § 3.105(a) (1998), in the 
November 1981 denial was again asserted.  

As noted in the May 1998 remand, the claim of an earlier 
effective date for service connection for PTSD based on 
alleged CUE in the November 1981 rating action, as well as 
the question of the finality of the June 1982 rating action 
and whether that rating action is res judicata as to the CUE 
claim, is again referred to the RO.  This issue is not 
inextricably intertwined with the issue developed for 
appellate consideration, inasmuch as different law and 
regulations will be controlling, and it is referred to the RO 
for appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  A June 1987 rating action granted service connection and 
assigned a 10 percent rating for PTSD, effective February 14, 
1986.  A notice of disagreement with the 10 percent rating 
was received in September 1987 and a statement of the case 
was issued in October 1987 but no substantive appeal was 
filed.  

2.  The June 1987 rating action assigning a 10 percent rating 
for PTSD, effective February 14, 1986 is final.  

3.  There is no clear evidence that the October 1987 
statement of the case was not properly mailed to the veteran.  


CONCLUSION OF LAW

The June 1987 rating action assigning a 10 percent rating for 
PTSD effective February 14, 1986 is final and an effective 
date for a 50 percent rating for PTSD prior to July 12, 1989 
is not warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was notified in November 1981 of a rating action 
which, in part, denied service connection for PTSD and a 
notice of disagreement (NOD) was received in December 1981.  
A  statement of the case (SOC) was issued in February 1982.  
In April 1992, an extension of time for filing a substantive 
appeal was granted but no substantive appeal was ever filed.  

An August 1983 application to reopen the claim for service 
connection for PTSD was denied and the veteran was notified 
of the denial by letter of October 1983.  

Another application to reopen the claim for service 
connection for PTSD was filed by the veteran in February 14, 
1986 and he was notified by letter of May 13, 1986, of an 
April 1986 rating action denying that application to reopen.  
The May 13, 1986 letter was sent to the address which the 
veteran had used since having filed a claim in July 1980.  

An NOD to the April 1986 denial was received from the 
veteran's service representative in May 1986.  

An SOC issued in June 1986 addressed the claim for service 
connection for PTSD and the accompanying cover letter 
reflects that a copy was mailed on June 4, 1986, to the 
address which the veteran had used since having filed a claim 
in July 1980.  A substantive appeal was received in October 
1986, perfecting the appeal.  

After a November 1986 RO hearing, a June 1987 rating action 
granted service connection and assigned a 10 percent rating 
for PTSD, effective February 14, 1986, and the notification 
letter date July 8, 1987 was mailed to the address which the 
veteran had used since having filed a claim in July 1980.  

An NOD with the 10 percent rating (but not the effective date 
assigned for the grant of service connection or the effective 
date assigned for the 10 percent rating) was received from 
the veteran's service representative in September 1987.  An 
SOC was issued on October 5, 1987 (and reflects that a copy 
was mailed to the address which the veteran had used since 
having filed a claim in July 1980) but no substantive appeal 
was filed.  

Following a routine VA psychiatric rating examination on July 
12, 1989 (the current effective date for the 50 percent 
rating), a September 1989 rating action reduced the 10 
percent rating for PTSD to a noncompensable rating effective 
December 1, 1989.  An appeal was initiated and perfected from 
that rating reduction and following a January 1990 hearing, a 
March 1990 rating action restored the 10 percent rating (and 
the April 1990 notice letter was sent to the same address as 
used before).  

An NOD was received in June 1990, stating that a rating in 
excess of 10 percent should have been granted and a 
supplemental SOC was issued in January 1991 (but is 
erroneously dated January 16, 1990).  

The Board remanded the claim for an evaluation in excess of 
10 percent for PTSD in August 1991, May 1993, and again in 
August 1994.  

Thereafter, an August 1995 rating action granted an increase 
in the 10 percent rating for PTSD to 30 percent, effective 
July 12, 1989.  A Board decision in April 1996, granted a 50 
percent rating, which was effectuated by a May 1996 rating 
action that set the effective date for the increase as July 
12, 1989 (and it is this May 1996 rating action which is 
appealed).  

In an attachment to the January 1997 substantive appeal the 
veteran alleged that he had never received the October 1987 
SOC.  He had phoned the RO at least 10 times from January 
1988 to May 1989 to check on the status of his case and on 
several occasions had been told that his case was pending and 
that the veteran should allow 45 to 60 days to receive a 
reply.  In February or March 1989 he had gone to the RO and 
spoke to a VA counselor.  When that counselor reviewed his 
claim file it was discovered that the SOC was still in the 
claim file and a copy was then given to the veteran 
(presumably the veteran means that the copy which was to have 
been mailed to him was still in the claim file, and not the 
original SOC which, of course, would remain in the claim 
file).  

Because the veteran had contended, that he had not received a 
copy of the October 1987 SOC, the case was remanded in May 
1998 to contact the VA counselor (referred to by name in the 
Substantive Appeal) to determine whether she reviewed the 
veteran's claim file in February or March 1989, as stated by 
the veteran and, if so, whether the copy of the October 1987 
SOC (which was to have been mailed to the veteran) had been 
retained in the claims file.  If a copy of the October 1987 
SOC which was to have been mailed to the veteran was retained 
in the claims file, was the copy given to the veteran and, if 
so, when.  Also, the RO was to follow-up all pertinent leads, 
to include inquiring of the veteran why, if he was physically 
given a copy of the SOC in February or March 1989, he never 
filed a Substantive Appeal at any time or made subsequent 
inquiries concerning the appeal.   

In response, an undated statement from the VA counselor 
reflects that as a trainee her work was reviewed by a 
supervisor or journeyman counselor and that she had no 
recollection of giving out material from a claim file.  In a 
statement from that counselor in October 1998 it was also 
stated that she did not remember giving a letter to the 
veteran, although she did remember the veteran.  

The veteran responded in October 1998 by stating that he had 
previously known the VA counselor in his employment with the 
U.S. Post Office, which is why he vividly remember their 
conversation in 1989.  She had reviewed the veteran's claims 
file and in it were "two of the same letters.  The letter 
was in reference to my appeal."  The VA counselor had stated 
that for some unknown reason the letter had not been mailed 
to him.  She had asked for the opinion of another individual.  
That person had then reviewed the veteran's claims file and, 
apparently, determined that the addresses on the letters were 
correct.  However, this individual also had "no explanation 
for the error" but had advised the veteran to refile another 
claim requesting the same benefit.  The veteran, while upset, 
had stated that he would think about it and get back in touch 
with them.  Several months later, he had filed another claim.  

In an October 1998 SSOC the VA RO stated that the second 
individual, contacted by the VA counselor, was now retired 
and no longer employed by the VA RO.  

Law and Regulations

Appellate review of an RO decision is initiated by an NOD and 
completed by a substantive appeal, after a statement of the 
case (SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).  On receipt of the NOD the RO 
takes such action or development as is appropriate, and if 
still denied an SOC is issued.  38 U.S.C.A. § 7105(d)(1) 
(West 1991).  A substantive appeal must then be filed within 
60 days of the date of mailing the SOC, 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), or within the remainder of the one-
year period from the date of NOD notification, whichever 
periods ends later.  38 C.F.R. § 20.302(b) (1998).  

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b) (1998).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998).  

A final rating action is binding and shall not be subjection 
to revision on the same factual basis, except as provided in 
38 C.F.R. § 3.105(a).  38 C.F.R. § 3.104 (1998).  38 C.F.R. 
§ 3.105(a) (1998) provides that rating decisions may be 
revised when there is clear and unmistakable error.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

In the October 1996 NOD it was also alleged that when the 10 
percent rating had been restored (following appeal of the 
September 1989 rating reduction), the RO had erred in not 
adjudicating entitlement to a rating in excess of 10 percent, 
citing the April 1996 Board decision which stated that the 
matter came on appeal from the September 1989 rating 
reduction.  The veteran apparently fails to understand that 
the appeal from the September 1989 rating reduction did in 
fact continue after the March 1990 rating action restored the 
10 percent rating, as indicated by the supplemental SOC of 
January 1991 which indicates that the appeal was a continuous 
one.  Thus, there was no failure to adjudicate entitlement to 
a rating in excess of 10 percent, as additionally shown by 
the fact that the 50 percent rating was made effective July 
12, 1989, the date of the rating examination which gave rise 
to the September 1989 rating reduction.  

In the October 1996 NOD the veteran alleged that the 
effective date for the 50 percent rating for PTSD should be 
February 14, 1986, date of receipt of the second application 
to reopen the claim for service connection for PTSD, and 
which was ultimately the date set for the grants of service 
connection and a 10 percent rating.  These grants were made 
by the June 1987 rating action.  While an appeal was taken 
from that rating action, the NOD specifically expressed 
disagreement with the 10 percent rating assigned and not the 
effective date for the grant of service connection and that 
10 percent rating.  

After a rating action granting service connection for a 
disability, any disability compensation rating assigned is a 
separately appealable issue, requiring the initiation and 
perfection of an appeal as to that matter.  Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Likewise, the 
assignment of an effective date for an initial grant of 
service connection is a separate element of a service 
connection claim, requiring a separate appeal.  Henderson v. 
West, 11 Vet. App. 245, 246 (1998) (per curiam).  Here, the 
effective date for the initial grant of service connection 
for PTSD and for a 10 percent rating for PTSD were set as of 
the same day and by the same rating action.  

Thus, the veteran never initiated a timely appeal from the 
June 1987 rating action as to the original effective date for 
a 10 percent PTSD rating.  

However, he did initiate a timely appeal from the June 1987 
rating action as to the matter of whether a rating in excess 
of 10 percent was warranted.  The current effective date of 
50 percent has been set, on a facts found basis or date 
entitlement arose, as of the date of a routine VA psychiatric 
rating examination on July 12, 1989, without there having 
been filed a claim for an increased rating.  

Thus, an effective date prior to July 12, 1989 can be awarded 
only if the June 1987 rating action is not final due to 
failure to provide a copy of the SOC (there being no 
contention that he was not properly notified of the June 1987 
rating action).  If the veteran was not mailed a copy of the 
October 1987 SOC, the veteran did not have an opportunity to 
perfect an appeal and, thus, the rating action appealed in 
that instance would not be final.  

"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharge 
their official duties."  Chute v. Derwinski, 1 Vet. App. 352, 
353 (1991).  The presumption of regularity is not absolute; 
it may be rebutted by the submission of clear evidence to the 
contrary.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309 
(1992).  In Ashley, at 309, it was held that "[e]vidence of 
nonreceipt by either the veteran or the veteran's 
representative, standing alone, is not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity."  However, in Chute v. 
Derwinski, 1 Vet. App. 352, 353 (1991) there was more than a 
mere allegation of nonreceipt, the veteran made written 
inquires after the decision was made and because VA did not 
provide evidence of mailing [of a Board decision], the 
presumption of administrative regularity was rebutted.  

This case is can be distinguished from Chute because in this 
case while the veteran has stated that he made inquiries of 
VA RO personnel, his statements have not been corroborated.  
Thus, there is noting more than the veteran's uncorroborated 
statement that he did not received a copy of the October 1987 
SOC.  Moreover, even assuming (without conceding) that he had 
not received a copy of the SOC until he went to the VA RO, he 
still did not file a substantive appeal, despite the fact 
that the cover letter of the SOC clearly stated that he was 
to file a substantive appeal.  

Moreover, the veteran has stated that after receiving a copy 
of the October 1987 SOC at the RO, he subsequently filed a 
new claim several months later.  However, this is also not 
corroborated by the evidence in the claim file.  No claim for 
an increased rating was filed; rather, it was following a 
routine rating examination on July 12, 1989 that a September 
1989 RO rating decision reduced the 10 percent rating to a 
noncompensable rating, but has subsequently been set as the 
effective date for the current 50 percent PTSD rating.  From 
this, it can be seen that the sequence of events related by 
the veteran is not verified by the documents in the claim 
file.  

Also, in this case the veteran had previously initiated an 
appeal by the filing of an NOD and, after the issuance of an 
SOC, had perfected the appeal by filing a substantive appeal 
in October 1986 (although that appeal was eventually mooted 
by the June 1987 RO grant of service connection for PTSD).  

Thus, the veteran was well aware of the appellate procedures 
to be followed, having previously exercised his right to an 
appeal.  There is also no allegation that the address used by 
the VA RO in 1987 was incorrect.  

In sum, the veteran has not presented the type of clear 
evidence which is sufficient to rebut the presumption of 
administrative regularity.  As a result, the claim for an 
effective date for a 50 percent rating for PTSD prior to July 
12, 1989 must be denied.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An effective date for a 50 percent schedular rating for 
service-connected PTSD, prior to July 12, 1989, is denied.  


		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

